UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM: TO COMMISSION FILE NUMBER: 000-53247 CHINA EDUCATION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-4854568 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2xecutive Center Drive, Suite 100 Boca Raton, FL (Address of principal executive offices) (Zip Code) 561-981-6277 (Registrant’s telephone number, including area code) USChina Channel Incorporation (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.20,806,150 shares of common stock are issued and outstanding as of May 11, 2011. i CHINA EDUCATION INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 OTHER PERTINENT INFORMATION We maintain our web site at www.uschinachannel.net. Information on this web site is not a part of this report INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: · “CEII” the “Company,” “we”, “us”, “ours,” and similar terms refers to China Education International, Inc., a Nevada corporation formerly known as USChina Channel Incorporation, a Nevada corporation, and our subsidiaries. · “China Bull Holding” refers to China Bull Holding, Inc., a Nevada corporation and a wholly owned subsidiary of ours. · “China Education” refers to China Education Services, Ltd., a British Virgin Islands company and a wholly owned subsidiary of ours. · “Hangzhou Technology” refers to Hangzhou Kunjiang Education and Technology Co., Ltd., a limited liability company established under the laws of the People’s Republic of China (the “PRC”) and a wholly owned subsidiary of ours. · “RMB” refers to the Chinese Renminbi, the national currency of the PRC. · “Shaoxing High School” refers to Shaoxing China Textile City High School, a Chinese company established under the laws of the PRC and a company affiliated with us and consolidated in our financial statements. ii PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA EDUCATION INTERNATIONAL INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET March 31, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Due from related parties - Prepaid expense - related parties Prepaid expense and other current assets Total current assets Restricted cash Prepaid expense - related parties Goodwill Intangible, net Property and equipment, net Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Loan payable-related parties - Other payable - Due to related parties Deferred revenue Total current liabilities Deferred revenue - long term Total liabilities SHAREHOLDERS' EQUITY: Common stock: $.001 par value, 20,806,150 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Shares subscribed - Accumulated deficit ) ) Accumulated other comprehensive income - Total China Education International, Inc.'s shareholders' equity Noncontrolling interest - Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited financial statements. - 1 - CHINA EDUCATION INTERNATIONAL INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (Unaudited) (Unaudited) Net revenues $ $
